Title: To Alexander Hamilton from Sharp Delany, 4 October 1792
From: Delany, Sharp
To: Hamilton, Alexander


[Philadelphia] October 4, 1792. “Mr Thomas Lea of this City Merchant has informed me of his address to you respecting a quantity of Rum shipped by him for Dublin, and there refused by the Consignee and the whole returned without his knowledge and greatly to his damage. I informed Mr Lea of the necessity of having your opinion & instructions on this subject.… I in-close Mr Lea’s state of the Case and have taken every proof on Oath from him & the Captain.”
